J-A02020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: G.J.P.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.P., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 751 WDA 2021

                    Appeal from the Decree Entered May 13, 2021
                    In the Court of Common Pleas of Butler County
                         Orphans’ Court at O.A. No. 43 of 2020


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: FEBRUARY 11, 2022

        B.P. (Father) appeals from the decree terminating his parental rights to

his son, G.J.P. (Child), born January 2018.1         In addition, Father’s counsel

(Counsel) has filed a petition to withdraw and brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). Upon review, we grant the petition to withdraw and

affirm the decree.

        The orphans’ court summarized the procedural history as follows:

        On October 15, 2019, Butler County Children and Youth Services
        (“CYS” or “Petitioner”) received a report stating Mother was
        extradited to North Carolina the night before on a warrant for a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Child’s mother, L.L. (Mother), died in June 2020.
J-A02020-22


       drug charge. CYS Caseworkers found [C]hild with Father, who
       was homeless at that time.

       CYS requested Father undergo a drug screen, but he refused. CYS
       has a significant history with Father relating to drug abuse.
       Father’s parental rights were terminated to another child, M.P., on
       August 22, 2019 (Agency Exhibit #2).2 Father has a substantial
       criminal history (Agency Exhibit #4). He is currently being
       prosecuted on a simple assault charge (Agency Exhibit #3).

       [C]hild was taken into CYS custody on October 15, 2019. He was
       placed with Paternal Grandmother. Following a Shelter Care
       Hearing, the [c]ourt found it was not in the best interest of [C]hild
       to return to the custody of his parents.

Orphans’ Court Opinion, 5/13/21, at 1-2.3

       The court adjudicated Child dependent following a hearing on October

30, 2019, and approved a permanency plan for reunification during the

dispositional hearing on November 18, 2019. Id. at 2. To progress toward

reunification, Father was to “undergo a drug and alcohol assessment and

follow recommendations, submit to drug screens a minimum of two (2) times




____________________________________________


2M.P., Father’s older son, resides with paternal grandmother. N.T., 3/26/21,
at 44. Counsel states that paternal grandmother adopted M.P. Anders Brief
at 11.

3 CYS introduced eight exhibits into evidence, but they are not in the certified
record. Although Father did not introduce the exhibits, it is his duty, as the
appellant, to ensure “that the certified record contains all documents
necessary for appellate review.” See In re O'Brien, 898 A.2d 1075, 1082
(Pa. Super. 2006) (footnote omitted); see also Smith v. Smith, 637 A.2d
622, 624 (Pa. 1993) (citations omitted) (where appellant is remiss in fulfilling
the duty to provide a record which is sufficient to permit meaningful appellate
review, the appeal must be quashed). In this case, the exhibits are not in
dispute and their omission does not impede our review.

                                           -2-
J-A02020-22


per week, maintain stable housing, and maintain a legal source of income

sufficient to meet [C]hild’s needs.” Id.

      Thereafter,

      Father agreed to engage in services with Family Pathways in
      November 2019.       They provided supervised visitation, drug
      screening, and case management services. Father attended
      supervised visitation with [C]hild at Family Pathways from
      December 2019 through March 2020. The visits were scheduled
      once per week. Father attended most scheduled visits. In April
      2020, the visitation became virtual due to COVID-19.

      Father also engaged in visits with [C]hild supervised by Paternal
      Grandmother in March and April of 2020. Those visits ceased
      when Paternal Grandmother became concerned Father was under
      the influence of drugs.

      Father completed a drug and alcohol evaluation at the Gaiser
      Center on December 12, 2019. The recommendations were to
      undergo drug withdrawal management and extensive outpatient
      treatment. Father attended a drug detoxification program on
      three (3) occasions. He attended inpatient therapy on one (1)
      occasion, but did not complete the program.

      On February 3, 2020, a Permanency Review Hearing (PRH) was
      held. Father attended in person. The [c]ourt found no progress
      by Father toward alleviating the circumstances which necessitated
      the original placement, in that he continued to struggle with
      addiction. Father was granted supervised visits with [C]hild a
      minimum of twice per week.

      On March 2, 2020, another PRH was held, which Father attended.
      The court found Father made no progress since the last PRH.
      Father continued to use illegal substances, had new drug charges
      pending, and presented no proof of housing or income.

      At subsequent PRH’s conducted in August and November of 2020,
      Father was incarcerated, but he attended by telephone. The
      [c]ourt found Father made no progress toward alleviating the
      circumstances which necessitated the original placement.

Id. at 2-3.

                                     -3-
J-A02020-22


       On November 9, 2020, CYS filed a motion for a finding of aggravated

circumstances based on the termination of Father’s parental rights to his older

son, M.P. The court held a hearing on January 8, 2021, and thereafter granted

the motion.       Orphans’ Court Opinion, 5/13/21, at 3.      The aggravated

circumstances order “relieved [CYS] of further efforts to reunify” Child and

Father. Id. (citing Agency Exhibit#5).

       On November 17, 2020, CYS filed a petition for the involuntary

termination of Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b). The court conducted a hearing on March 26, 2021, at

which guardian ad litem (GAL), Ronald N. Thomas, Esquire, represented the

legal and best interests of Child, who was three years old at the time. CYS

presented testimony from its caseworkers, Jonibeth Loveric and Jennifer

Daniels-Wells, and Father’s Butler County Adult Probation Officer, Matthew

Duncan. Father, who was incarcerated and awaiting sentencing, also testified.

       By decree entered on May 13, 2021, the orphans’ court involuntarily

terminated Father’s parental rights. On June 15, 2021, Father timely filed a

notice of appeal.4 Counsel simultaneously filed a statement of intent to file

an Anders/Santiago brief in lieu of filing a concise statement of errors


____________________________________________


4Father’s appeal is timely because he filed it on Tuesday, June 15, 2021; June
12, 2021, was a Saturday, and Monday, June 14, 2021, was Flag Day, a Butler
County court holiday. See Pa.R.A.P. 903(a) (notice of appeal shall be filed
within 30 days of the entry of the order from which the appeal is taken); see
also 1 Pa.C.S.A. § 1908 (weekends and legal holidays are not included in time
computation).

                                           -4-
J-A02020-22


complained of on appeal pursuant to Pa.R.A.P. 1925(c)(4). See In re J.T.,

983 A.2d 771, 774 (Pa. Super. 2009) (holding that decision of counsel to

follow Pa.R.A.P. 1925(c)(4) procedure in a termination of parental rights case

was proper). Counsel filed a petition to withdraw and Anders brief in this

Court on September 27, 2021.

      We begin by addressing the petition to withdraw and Anders brief. See

Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (“‘When

faced with a purported Anders brief, this Court may not review the merits of

the underlying issues without first passing on the request to withdraw.’”)

(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)); see also In re V.E., 611 A.2d 1267 (Pa. Super. 1992) (extending

Anders procedure to appeals from involuntary termination decrees).

      To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). Counsel must also provide this Court with a copy of the letter advising

appellant of his or her rights. Commonwealth v. Millisock, 873 A.2d 748,

752 (Pa. Super. 2005).



                                     -5-
J-A02020-22


        Finally, the Pennsylvania Supreme Court has directed that Anders briefs

must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4) state
        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the conclusion
        that the appeal is frivolous.

Santiago, 978 A.2d at 361.

        Here, Counsel filed a petition to withdraw and Anders brief stating that

he reviewed the record and determined that Father’s appeal is frivolous.

Counsel failed to aver in his petition and attach to his Anders brief a letter to

Father explaining his rights pursuant to Millisock, supra. This Court directed

Counsel to serve the requisite letter upon Father and to file a copy of the letter

in this Court. Counsel complied on October 21, 2021 by filing a copy of the

letter dated October 15, 2021. Father has not responded to Counsel’s petition

to withdraw.

        Counsel’s Anders brief includes a summary of the procedural history

and relevant facts; however, Counsel does not cite to the record. Counsel

sets forth pertinent statutory and case law, as well as the findings of the

orphans’ court, in concluding the appeal is frivolous. Anders and Santiago

contemplate citation to the record. Santiago further contemplates reference

to anything of record that arguably supports the appeal.           Nevertheless,

Anders and Santiago require “substantial[], if not perfect[],” compliance.


                                       -6-
J-A02020-22


Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007). After

careful review, we conclude Counsel’s brief is substantially compliant with

Anders and Santiago.

      We next “conduct an independent review of the record to discern if there

are   any   additional,   non-frivolous    issues   overlooked   by    counsel.”

Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)

(footnote omitted). Our standard of review requires us to accept the findings

of fact and credibility determinations of the orphans’ court if they are

supported by the record. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citing

In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012)). If the record supports

the court’s findings, we determine whether the court committed an error of

law or abused its discretion. Id. An abuse of discretion does not occur merely

because the record could support a different result.        Id. (citing In re

Adoption of S.P., 47 A.3d at 827). We find an abuse of discretion “‘only

upon demonstration of manifest unreasonableness, partiality, prejudice, bias,

or ill-will.’” Id. (quoting In re Adoption of S.P., 47 A.3d at 826).

      Pennsylvania’s Adoption Act governs the involuntary termination of

parental rights. See 23 Pa.C.S.A. §§ 2101-2938. It requires a bifurcated

analysis, in which the orphans’ court focuses initially on the parent’s conduct

pursuant to Section 2511(a).    In re L.M., 923 A.2d 505, 511 (Pa. Super.

2007) (citing In re R.J.S., 901 A.2d 502, 508 (Pa. Super. 2006)). If the court

finds the party seeking termination has established grounds pursuant to


                                     -7-
J-A02020-22


Section 2511(a), it then turns to Section 2511(b), which concerns the child’s

needs and welfare.     Id.   A critical element of Section 2511(b) is the

discernment of whether the child has a bond with the parent, and what effect

severing that bond may have on the child. Id. (citing In re R.J.S., 901 A.2d

at 508); In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006). The party seeking

termination bears the burden of proof under both Section 2511(a) and (b) by

clear and convincing evidence.   In re C.P., 901 A.2d at 520 (citing In re

B.L.L., 787 A.2d 1007 (Pa. Super. 2001)).

     Instantly, the orphans’ court terminated Father’s parental rights under

Section 2511(a)(1), (2), (5), (8), and (b).   We review the court’s decision

pursuant to Section 2511(a)(2) and (b), which provide:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant

                                    -8-
J-A02020-22


       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2), (b).5

       To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence of: (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) incapacity, abuse, neglect or refusal

which caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

       Pursuant to Section 2511(a)(2), a parent is required to make diligent

efforts   towards     the   reasonably     prompt   assumption   of   full   parental

responsibilities. In re A.L.D. 797 A.2d 326, 340 (Pa. Super. 2002) (overruled

on other grounds, In the Interest of S.K.L.R., 256 A.3d 1108, 1124 (Pa.

2021)). A parent’s vow to cooperate, after a long period of not cooperating,

may be rejected as untimely or disingenuous.           Id.   Further, grounds for

termination under Section 2511(a)(2) are not limited to affirmative




____________________________________________


5This Court need only agree with any one subsection of Section 2511(a), in
addition to Section 2511(b), to affirm the termination of parental rights. See
In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                           -9-
J-A02020-22


misconduct; to the contrary, the grounds may include acts of refusal as well

as incapacity to perform parental duties. Id. at 337.

      In addressing a parent’s incarceration in relation to Section 2511(a)(2),

our Supreme Court held,

      incarceration is a factor, and indeed can be a determinative factor,
      in a court’s conclusion that grounds for termination exist under §
      2511(a)(2), where the repeated and continued incapacity of a
      parent due to incarceration has caused the child to be without
      essential parental care, control or subsistence, and the causes of
      the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d at 828.

      Here, the orphans’ court concluded that Father’s conduct warranted

termination under Section 2511(a)(2) because Father “exhibits a consistent

pattern of drug abuse and criminal recidivism. He demonstrates an inability

to perform the necessary parental duties to support a child. Father is unable

to perform parental duties while incarcerated for the indefinite future.”

Orphans’ Court Opinion, 5/13/21, at 8. We discern no error.

      CYS caseworker, Jonibeth Loveric, testified that when Child was placed

in October 2019, CYS was aware of Father’s “drug history, criminal history.”

N.T., 3/26/21, at 7. Another CYS caseworker, Jennifer Daniels-Wells, testified

to being involved with the family since Child’s placement. She testified that

Father obtained a drug and alcohol assessment from the Gaiser Center on

December 23, 2019, which recommended that Father obtain “detox” services.

Id. at 18-19.      Ms. Daniels-Wells stated that Father never provided

documentation that he completed a detox program. Id. at 19. Further, Ms.

                                     - 10 -
J-A02020-22


Daniels-Wells testified that Father only produced urine samples in December

2019, January, February, and March 2020, all of which were positive for

“several different illegal drugs.” Id. at 18.

      Regarding Appellant’s criminal history, counsel for CYS introduced into

evidence Father’s criminal dockets filed, in part, on June 24, 2020, July 8,

2020, August 27, 2020, September 4, 2020, November 2, 2020, April 17,

2018, October 18, 2017, and November 9, 2017.           Id. at 20-22.   Counsel

offered the criminal dockets to show “a pattern of conduct where [Father] was

on probation and violated that probation.” Id. at 24.

      Father’s probation officer, Matthew Duncan, testified that Father was

incarcerated in June of 2020 on a simple assault charge, and was on probation

at the time of the charge. Id. at 11.

      Addressing that time frame, Father stated he was “furloughed” to make

funeral arrangements for Mother, who had died around the time he was

incarcerated. Id. at 61-62. As best we discern, Father’s furlough occurred in

July 2020. Id. at 62. Father testified that when he returned to prison, he

was disciplined for possessing “chewing tobacco,” which is considered

contraband. Id. at 61-62. Father explained, “I had to sit in the hole. I knew

I was going to have to, too. Like, I lost it when I went out there. I was glad

to come back.” Id. at 62. Father stated that he has been drug-free since

“the day I came back from my furlough, so July [2020].” Id. at 62. Father

testified that upon his release from prison, he hoped to go to a halfway house.


                                     - 11 -
J-A02020-22


Id. at 64. He explained, “I would like to be monitored, you know. I’m really

trying to stay clean. . . . [W]henever they let me out, I still want to transition.

I don’t want to go just straight to the streets.” Id. at 65. However, Father

also testified that in addition to the simple assault charge, he had been

charged forgery crimes which were outstanding at the time of the hearing.

Id. at 60. Father stated his intention to plea to those charges. Id.

      With regard to Father’s reunification objectives, Ms. Daniels-Wells

testified that Father “didn’t complete anything on his [permanency] plan.” Id.

at 37. On cross-examination, Father’s counsel asked Ms. Daniels-Wells “what

else could [Father] have been doing from June 2020,” to which she responded:

      My concern [is] what led him to be incarcerated in June. My
      concern is that he also didn’t do anything prior to being
      incarcerated. And then my concern is that he was given that
      [furlough] in or around June or July of 2020.

Id. at 42.

      The above evidence amply supports the court’s conclusion that Father’s

repeated and continued incapacity due to his “consistent pattern of drug abuse

and criminal recidivism,” caused Child to be without essential parental care,

control or subsistence necessary for Child’s well-being, and Father “cannot or

will not” remedy the conditions and causes of his incapacity, neglect, or

refusal. Thus, the court did not err in finding grounds for termination under

Section 2511(a)(2).

      We next examine termination under Section 2511(b). As noted, Section

2511(b) focuses on a child’s needs and welfare, including consideration of any

                                      - 12 -
J-A02020-22


bond the child may have with the parent, and the effect of severing that bond.

L.M., 923 A.2d at 511.      The court must determine whether the bond is

necessary and beneficial, and whether severing the bond will cause the child

emotional harm. In re Adoption of J.N.M., 177 A.3d 937, 944 (Pa. Super.

2018), appeal denied, 183 A.3d 979 (Pa. 2018) (quoting In re E.M., 620

A.2d 481, 484–85 (Pa. 1993)).       However, the existence of a bond, while

significant, is one of many factors a court should consider when addressing

Section 2511(b). In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super.

2015) (quoting In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)). Other

factors include “the safety needs of the child, and ... intangibles, such as the

love, comfort, security, and stability the child might have with the foster

parent.” Id.

      In this case, the orphans’ court found a bond between Father and Child,

who was three years old at the time. The court stated it had

      observed Father and [C]hild interact in the courtroom prior to the
      hearing. It is clear Father and [C]hild share a bond. It is
      remarkable Father is able to maintain a bond with [Child] while
      incarcerated. Father takes advantage of regular video visits with
      [C]hild to ensure continued interaction.

Orphans’ Court Opinion, 5/13/21, at 9.

      Ms. Daniels-Wells confirmed Father’s participation from prison in weekly

video visits with Child, which are coordinated by Paternal Grandmother, who

is Child’s pre-adoptive resource.   N.T., 3/26/21, at 25, 27.     Child is also

bonded with Paternal Grandmother, and doing well in her care. Id. at 27.


                                     - 13 -
J-A02020-22


      On this record, the court determined termination served Child’s needs

and welfare. To the extent Father and Child are bonded, the court concluded

that the bond was outweighed by Father’s inability to care for Child. Orphans’

Court Opinion, 5/13/21, at 9. See In re Adoption of C.D.R., 111 A.3d 1212,

1220 (Pa. Super. 2015) (mother’s bond with child was outweighed by her

“repeated failure to remedy her parental incapacity,” and by child’s need for

permanence and stability).    The court also noted Father “will be able to

maintain a bond” with Child, as adoption by Paternal Grandmother “presents

an opportunity [for Father and Child] to maintain a relationship.” Orphans’

Court Opinion, 5/13/21, at 9. We discern no error.

      In sum, our independent review confirms Father is not entitled to relief,

and the record does contain any non-frivolous issues overlooked by Father’s

counsel. We therefore grant Counsel’s petition to withdraw and affirm the

decree terminating Father’s parental rights.

      Petition to withdraw granted. Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                                    - 14 -